DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/872,550 filed on 05/12/2020. In response to the Election/Restriction requirement of 08/18/2021, Applicant, on 10/07/2021, elected Group I, claims 1-10, for examination. Claims 1-18 are pending in this application, of which claims 1-10 have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

 
3.	Applicant's election without traverse of the restriction dated 08/18/2021 in the reply filed on 10/07/2021 is acknowledged.
 
4.	In response to the restriction requirement, dated 08/18/2021, Applicant elected Group I, claims 1-10. 

5.	Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2021.




Priority

6.	Application 16/872,550, filed 05/12/2020 claims foreign priority to 10-2019-0055448, filed 05/13/2019.

Information Disclosure Statement

7.	The information disclosure statement (IDS) filed on 12/13/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112



8.	The following is a quotation of 35 U.S.C. 112(b): 


(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


9.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

10.	Claim 1 recites “setting a machine agent having the highest evaluation indicator among machine agents for each process representing the participation as a negotiating agent for a corresponding process”. There is a lack of antecedent basis for the limitation “the highest evaluation indicator” in the claim, which renders this claim indefinite. Appropriate correction is required.

11.	Claim 1 recites “the remaining machine agents”. There is a lack of antecedent basis for the limitation “the remaining machine agents” in the claim, which renders this claim indefinite. Appropriate correction is required.

12.	Claim 4 recites “the number of remaining machine agents”. There is a lack of antecedent basis for the limitation “the number of remaining machine agents” in the claim, which renders this claim indefinite. Appropriate correction is required.

13.	Claim 4 recites “wherein when the production quantity is determined through the negotiation in the previous process”. There is a lack of antecedent basis for the limitation “the previous process” in the claim, which renders this claim indefinite. Appropriate correction is required.

14.	All claims dependent from above rejected claims are also rejected due to dependency.

Claim Rejections - 35 USC § 101

15.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-10) is directed to at least one potentially eligible category of subject matter (i.e., process). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-10 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for managing resource allocation (see paragraph [0002] of the Specification: “The present invention relates to a method and apparatus for distributed collaborative resource allocation.”), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), recites limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping, and also recites abstract ideas that fall into the “Mathematical Concepts” such as mathematical relationships, formulas and calculations. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
receiving, by each machine agent for each process, order information and job start information for each process from a factory agent 
calculating, for each machine agent for each process, slack time of a job used as an evaluation indicator for an order through the order information and job start information for each process (This step recites mathematical concepts, relationships, formulas or equations, or calculations, and/or mental processes performed in the mind via observation, evaluation, and judgment); 
determining, for each machine agent for each process, participation for the order using the evaluation indicator (This step is organizing human activity for similar reasons as provided for the receiving step above, and also encompasses mental processes since the determining may be accomplished by a human judgment or evaluation, such as with pen and paper); 
setting a machine agent having the highest evaluation indicator among machine agents for each process representing the participation as a negotiating agent for a corresponding process (This step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about the resources to be shared or used and following rules or instructions for performing the selection); and 
proceeding with, by the negotiating agent of the corresponding process, negotiation for production quantity with the remaining machine agents representing the participation in the corresponding process (This step is organizing human activity by managing interactions between people by following rules, or instructions).
Considered together, these steps set forth an abstract idea of managing personal relationships/interactions between people via rules or instructions that simply identify resources to participate in a process, which falls under the under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG, set forth limitations that can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within 
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity,” “Mental Processes,” and ““Mathematical Concepts”  abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements in claim 1 are directed to: each machine agent, a factory agent, and a negotiating agent. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). The step for receiving information, although part of the abstract idea itself, also encompasses insignificant pre-solution data gathering activity, which is not indicative of a practical application. See MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: each machine agent, a factory agent, and a negotiating agent (claim 1); a machine (claims 7 and 8); and the factory agent (claim 10). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0084]: e.g., “Processors suitable for execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer...”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). Even if the “receiving” step is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract 
Dependent claims 2-10 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claim 2 recites “wherein the proceeding with the negotiation includes performing the negotiation for production quantity in a way in which all machine agents representing participation in the corresponding process have a gain from participation in the job”, claim 3 recites “setting a production quantity of the negotiating agent as a first ratio and checking whether a gain from the participation of the negotiating agent in the job occurs; when the gain from the participation of the negotiating agent occurs, setting a production quantity of the remaining machine agents representing the participation as a second ratio based on the first ratio and checking whether the gain from the participation of the remaining machine agents in the job occurs; and adjusting the first ratio and the second ratio when not all of the remaining machine agents have a gain from participation in the job”, claim 5 recites “wherein the adjusting of the first ratio and the second ratio includes reducing the first ratio by a set negotiation unit”, claim 6 recites “wherein the proceeding with the negotiation further includes setting the production quantity of the machine agents representing participation equally when there is no gain in the participation of the negotiating agent” however these limitations cover organizing human activity since they flow directly from the resource allocation process, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also  a machine (claims 7 and 8). However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 

19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

21.	Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barto et al., Patent No.: US 7,043,318 B1, [hereinafter Barto], in view of Chua et al., Pub. No.: US 2005/0154625 A1, [hereinafter Chua].

As per claim 1, Barto teaches a method for distributed collaborative resource allocation for allocating machine resources through distributed collaboration among machines (col., 3, lines 37-43, discussing a method for performing calculations in a facility that manufactures m products. The method comprises providing a software object that provides for calculation of a plurality of bottleneck delta VWIP (virtual work in process) values. Each of the bottleneck delta VWIP values represents the time until a corresponding one of n bottleneck workstations begins to risk starvation), the method comprising: 

receiving, by each machine agent for each process, order information and job start information for each process from a factory agent (col. 4, lines 33-48, discussing that in order to implement an agent-enhanced computerized modeling and control system for semiconductor processing, the system must receive information concerning factory conditions. In order to accomplish this task, AEMS (Agent-Enhanced Manufacturing System) 120 works in conjunction with a virtual "Factory" that contains objects corresponding to the physical elements of a fab 100 (i.e., physical factory). The software-simulated virtual facility is referred to herein as "the Factory" 110 and includes objects representing products, processes, operations, lots, machines and other manufacturing entities. The AEMS agents interact with the Factory 110 and the Factory Control System 140 to schedule, control, and optimize the manufacturing process in the physical factory 100); col. 5, lines 1-10, discussing that the present invention controls a physical factory using an active, bottom-up approach, which utilizes autonomous software agents that respond to information and events available from the factory floor. Factory control results from the interaction of software agents representing lots, equipment, and other processing resources [i.e., the software agents representing equipment correspond to the machine agents for each process]…The agent-enhanced system of the present invention handles the considerable complexity of a factory by dividing the job up among a larger group of smaller, simpler entities (i.e., agents); col. 11, lines 4-16, discussing that each manufacturing product Pi has a manufacturing process consisting of a sequence of operations that must be performed in a prescribed order. Each such operation in the manufacturing sequence for product Pi has an average Process Time and an average Queue Time to perform the operation. Each operation is also associated with a Machine Type that performs the operation. All of this information associated with a manufacturing product Pi may be received from the MES (Manufacturing Execution System) [i.e., This shows that order information for each process is received from a factory agent]; col. 23, lines 50-67, discussing receiving from the Factory 110 (FIG. 1) information concerning planned lot starts for the current week; col. 29, lines 48-60, discussing that FIG. 1 

determining, for each machine agent for each process, participation for the order (col. 5, lines 55-65, discussing that the equipment agents [i.e., machine agents] are programmed to try to acquire lots for processing in a way that optimizes their utilization. The equipment agent's programmed goals are to maximize its overall utilization, respect the relative priority of lots, reduce setup or recipe changes, and optimize its batch size. This collaboration of agent interaction results in the scheduling of a lot on a particular piece of equipment [i.e., participation for the order is determined], within a specified time window. Since the agents are autonomous, this short-term scheduling interaction may occur in parallel for all lots in need of equipment); 

setting a machine agent as a negotiating agent for a corresponding process (col. 5, lines 40-55, discussing that the autonomous agents interact with each other. Each agent is programmed to perform the desired behavior. Agents must interact with other agents that are both the same type and different type than the agent. For example, lot agents and equipment agents are programmed to interact with each other. A further example arises in the context of scheduling operations. One particular lot may negotiate with a number of pieces of equipment. The lot agent has been programmed to try to find a piece of equipment that will allow the lot agent to meet its due date. The lot agent's programmed goals are to select a machine that provides the right type [i.e., selecting a machine that can support the lot agent’s due date requirements suggests setting a machine agent as a negotiating agent for a corresponding process]. At the same time, the equipment agents are programmed to try to acquire lots for processing in a way that optimizes their utilization); and 

proceeding with, by the negotiating agent of the corresponding process, negotiation for production quantity with the remaining machine agents representing the participation in the corresponding process (col. 5, lines 40-65, discussing that the autonomous agents interact with each other…Agents must interact with other agents that are both the same type and different type than the agent. For example, lot agents and equipment agents are programmed to interact with each other. A further example arises in the context of scheduling operations. One particular lot agent [i.e., negotiating agent of the corresponding process] may negotiate with a number of pieces of equipment. The lot agent has been programmed to try to find a piece of equipment that will allow the lot agent to meet its due date. The lot agent's programmed goals are to select a machine that provides the right type of processing and select a machine that can support its due date requirements. At the same time, the equipment agents are programmed to try to acquire lots for processing in a way that optimizes their utilization. The equipment agent's programmed goals are to maximize its overall utilization, respect the relative priority of lots, reduce setup or recipe changes, and optimize its batch size [i.e., negotiating the batch size with the equipment agents suggests proceeding with negotiation for production quantity with the remaining machine agents representing the participation in the corresponding process]. This collaboration of agent interaction results in the scheduling of a lot on a particular piece of equipment, within a specified time window; col. 6, lines 48-62, discussing that a SALSA (Starvation Avoidance Lot Start Agent) agent 200m controls the Work-In-Process (WIP) available to bottleneck workstations by controlling the number of lots introduced into the physical factory and the timing of lot releases).

calculating, for each machine agent for each process, slack time of a job used as an evaluation indicator for an order through the order information and job start information for each process; determining, for each machine agent for each process, participation for the order using the evaluation indicator; and setting a machine agent having the highest evaluation indicator among machine agents for each process representing the participation as a negotiating agent for a corresponding process. However, Chua in the analogous art of machine selection systems teaches these concepts. Chua teaches:

calculating, for each machine agent for each process, slack time of a job used as an evaluation indicator for an order through the order information and job start information for each process (paragraph 0007, discussing that dispatching rules, such as shortest processing time, earliest due date, first in first out and least remaining slack time, have been applied to scheduling problems. These procedures are designed to provide solutions to complex problems in real time; paragraph 0170, discussing that for other Job Prioritization (JP) Rules, other metrics such as Slack Time or Total Operation Remaining Time may be computed; paragraph 0260, discussing that the next work center is selected based on the global flow shop routing, and all of the work orders at the selected work center are prioritized. Job prioritization involves computation of EST (Earliest Start Time) and LST (Latest Start Time) for each work order, with the computation of EST and LST again being different for the first/last operation of each work order than for the remaining operations, as described above in association with the job shop model. Slack Time and Total Operation Time Remaining may be computed in the event that the Job Prioritization rules “Smallest Slack Time Available”, or “Largest Total Operation Time Remaining” are operative; paragraph 0347, discussing that if multiple MS Rules are defined, they are progressively applied until the field is narrowed to a single candidate. MS Rules may be generic or industry specific. Examples of generic MS Rules include ‘meet due date within maximum buffer stock’, which selects machines that can complete the work order by the due date while satisfying the buffer 

determining, for each machine agent for each process, participation for the order using the evaluation indicator (paragraph 0027, discussing a method, device, and computer-readable medium for finite capacity scheduling based on heuristic rules. Heuristic rules are applied in two integrated stages: Job Prioritization and Machine Selection. During Job Prioritization ("JP"), jobs are prioritized based on a set of JP rules which are machine independent. During Machine Selection ("MS"), jobs are scheduled for execution at machines that are deemed to be best suited based on a set of MS rules. This two-stage approach allows scheduling goals to be achieved for performance measures relating to both jobs and machines. For example, machine utilization may be improved while product cycle time objectives are still met. Two user-configurable options, namely scheduling model (job shop or flow shop) and scheduling methodology (forward, backward, or bottleneck), govern the scheduling process; paragraph 0082, discussing MS Rules-- the MS rules parameter 128 defines the rules that are used within the MS module 104 to assign jobs to machines. MS Rules may for example seek a best-fit machine. MS Rules may be applied singularly or in combination, but at least one MS Rule should be specified. Various MS Rules are defined in Appendix I); and 

setting a machine agent having the highest evaluation indicator among machine agents for each process representing the participation as a negotiating agent for a corresponding process (paragraph 0070, discussing that the Machine Selection (MS) module 104 is responsible for attempting to schedule work orders operations which have been identified by the JP Module 102 as currently having the highest priority. For each work order operation to be scheduled, the machines comprising the appropriate work center are categorized based on the suitability of the machine for completing the operation. Scheduling of the operation is then attempted as the best 

Barto is directed towards a system for resource management. Chua is directed towards machine selection systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barto with Chua because 

As per claim 2, the Barto-Chua combination teaches the method of claim 1. Barto further teaches wherein the proceeding with the negotiation includes performing the negotiation for production quantity in a way in which all machine agents representing participation in the corresponding process have a gain from participation in the job (col. 5, lines 40-65, discussing that the autonomous agents interact with each other…Agents must interact with other agents that are both the same type and different type than the agent. For example, lot agents and equipment agents are programmed to interact with each other. A further example arises in the context of scheduling operations. One particular lot agent may negotiate with a number of pieces of equipment. The lot agent has been programmed to try to find a piece of equipment that will allow the lot agent to meet its due date. The lot agent's programmed goals are to select a machine that [i.e., This shows that the negotiation includes performing the negotiation for production quantity in a way in which all machine agents representing participation in the corresponding process have a gain from participation in the job]. The equipment agent's programmed goals are to maximize its overall utilization, respect the relative priority of lots, reduce setup or recipe changes, and optimize its batch size. This collaboration of agent interaction results in the scheduling of a lot on a particular piece of equipment, within a specified time window; col. 6, lines 48-62, discussing that a SALSA (Starvation Avoidance Lot Start Agent) agent 200m controls the Work-In-Process (WIP) available to bottleneck workstations by controlling the number of lots introduced into the physical factory and the timing of lot releases).

Examiner notes that Chua, in addition to Barto as cited above, also teaches: performing the negotiation for production quantity in a way in which all machine agents representing participation in the corresponding process have a gain from participation in the job (paragraph 0083, discussing MS (Machine Selection) Rule Control Triggers--the MS rule control triggers parameter 130 governs the application of the various MS rules by MS module 102 when work orders are scheduled to machines. These parameters may be adjusted to fine-tune the MS rules in an attempt to improve the schedule generated by the scheduling system 100. MS Rule Control Triggers may for example be used to adjust the loading of machines of various types, to govern the selection of machines of a particular suitability to the work order and across different suitability categories, to control the selection of machines based on the amount of changeover required to set up the machine and to control the ‘gap’ (i.e. idle time on the machine) between two consecutive work orders on the same machine; paragraph 0025, discussing that resource-based scheduling 

As per claim 7, the Barto-Chua combination teaches the method of claim 1. Barto further teaches wherein the determining of participation for the order includes: setting, for each machine agent, a desired threshold value for a job of a machine (col. 4, lines 49-56, discussing that the AEMS (Agent-Enhanced Manufacturing System) agents also utilize externally-configured control inputs. Some of the externally-configured control inputs 130 include, without limitation, the safety factor to be used in the process of determining when to start new lots, and the identification of particular bottleneck stations (i.e., machine types) within the physical plant; col. 26, lines 40-47, discussing that in operation (6), the Starts Advisor object 220m determines whether the recommended starts meet or exceed the maximum allowable starts for an evaluation period. If so, then the processing loop is exited; col. 26, lines 48-53, discussing that operation (7) is performed if operation (6) evaluates to false. In operation (7), an additional iteration of the processing loop is entered if the Delta Virtual WIP for any bottleneck BN [i.e., machine] is still less than or equal to the minimum Delta VWIP value [i.e., desired threshold value]; col. 7, lines 26-35); 

determining, for each machine agent, participation for the order through a comparison between the evaluation indicator of each machine agent and the desired threshold value for the job of the machine of each machine agent (col. 26, lines 54-57, discussing that operation (8) is also performed if operation (6) evaluates to false. In operation (8), processing for all bottlenecks [i.e., machines] is determined to be complete if the Delta Virtual WIP for every bottleneck is greater than the minimum Delta VWIP value [i.e., This shows that a comparison is made between the evaluation indicator of each machine agent and the desired threshold value for the job of the machine of each machine agent – as described in col. 1, lines 58-64, the bottlenecks refer to plurality of bottleneck workstations in a multi-product and multi-bottleneck manufacturing environment]; col. 26, lines 58-67 & col. 27, lines 1-4, discussing that the Starts Advisor object 220m calculates the number of wafers to start for the bottleneck with the minimum DVi and adjusts the DVi for all bottlenecks affected by the product started. The Starts Advisor object 220m then determines if any bottlenecks still have a DVi value that is less than the minimum Delta VWIP. If so, the Starts Advisor object 220m selects the new bottleneck BN and repeats the processing loop indicated in "Case B" of Table 2 until the new bottleneck BN is satisfied (that is, until DVi for the new bottleneck > minimum Delta VWIP). This process continues until all bottlenecks have an adjusted DVi that exceeds the minimum Delta VWIP).

As per claim 8, the Barto-Chua combination teaches the method of claim 7. Although not taught by Barto, Chua teaches wherein the desired threshold value for the job of the machine is set to be lower as a capacity utilization rate of the corresponding machine is lower (paragraph 0008, discussing that various performance measures pertaining to different factors, such as the time a job spends in the shop, performance relative to due date, utilization of production resources, and so on, have been identified to evaluate schedules. In most cases, the choice of a schedule is a trade-off among different performance measures. Some of the typical performance measures are: [0015] Machine utilization: the fraction of available time spent processing jobs versus being idle; paragraph 0025, discussing that resource-based scheduling is a technique that schedules bottleneck resources first to ensure that the utilization of these resources is maximized
[i.e., schedules bottleneck resources first to ensure that the utilization of these resources is maximized suggests setting the desired threshold value for the job of the machine to be lower as a capacity utilization rate of the corresponding machine is lower]. The theory of constraints (TOC) is the basis of the technique. TOC can be described as a capacity-oriented system at the constraint and a material-oriented system at non-constraints. It generates schedules for the bottleneck resources over the entire scheduling horizon. All other schedules upstream and 

Barto is directed towards a system for resource management. Chua is directed towards machine selection systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barto with Chua because the references are analogous art because they are both directed to solutions for resource management and planning, which falls within applicant’s field of endeavor (resource allocation), and because modifying Barto to include Chua’s feature for wherein the desired threshold value for the job of the machine is set to be lower as a capacity utilization rate of the corresponding machine is lower, in the manner claimed, would serve the motivation of allowing scheduling goals to be achieved for performance measures relating to both jobs and machines (Chua at paragraph 0027), or in the pursuit of allowing businesses to find ways to more efficiently deploy resources so as to reduce costs and maximize revenue; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

As per claim 9, the Barto-Chua combination teaches the method of claim 1. Barto further teaches wherein the determining of participation for the order, the setting of a negotiating agent, and the proceeding with negotiation for production quantity are performed sequentially for each process (col. 5, lines 40-65, discussing that the autonomous agents interact with each other…Agents must interact with other agents that are both the same type and different type than the agent. For example, lot agents and equipment agents are programmed to interact with each other. A further example arises in the context of scheduling operations. One particular lot agent may negotiate with a number of pieces of equipment. The lot agent has been programmed to try to find a piece of equipment that will allow the lot agent to meet its due date. The lot agent's programmed goals are to select a machine that provides the right type of processing and select a machine that can support its due date requirements. At the same time, the equipment agents are programmed to try to acquire lots for processing in a way that optimizes their utilization. The equipment agent's programmed goals are to maximize its overall utilization, respect the relative priority of lots, reduce setup or recipe changes, and optimize its batch size. This collaboration of agent interaction results in the scheduling of a lot on a particular piece of equipment, within a specified time window; col. 10, lines 21-36, discussing that FIG. 7 illustrates that the VWIP Manager object 210m has both a top-down and a bottom-up aspect. The VWIP Manager object 210m works in a bottom-up fashion to determine whether any bottleneck is in danger of starvation by determining each bottleneck station's delta VWIP. The top-down aspect exists because the creation of objects is initiated by the VWIP Manager object 210m and continues with increasing specificity down a tree-type pattern of object invocations...In at least one alternative embodiment, the operations 510 through 595 are performed iteratively in order to process each bottleneck serially; col. 10, lines 61-67 & col. 11, lines 1-16, discussing that each manufacturing product Pi 

Barto does not explicitly teach calculating of a slack time of the job. However Chua in the analogous art of machine selection system teaches this concept (paragraph 0007, discussing that dispatching rules, such as shortest processing time, earliest due date, first in first out and least remaining slack time, have been applied to scheduling problems. These procedures are designed to provide solutions to complex problems in real time; paragraph 0170, discussing that for other Job Prioritization (JP) Rules, other metrics such as Slack Time or Total Operation Remaining Time may be computed; paragraph 0260, discussing that the next work center is selected based on the global flow shop routing, and all of the work orders at the selected work center are prioritized. Job prioritization involves computation of EST (Earliest Start Time) and LST (Latest Start Time) for each work order, with the computation of EST and LST again being different for the first/last operation of each work order than for the remaining operations, as described above in association with the job shop model. Slack Time and Total Operation Time Remaining may be computed in the event that the Job Prioritization rules “Smallest Slack Time Available”, or “Largest Total Operation Time Remaining” are operative; paragraph 0347, discussing that if multiple MS Rules are defined, they are progressively applied until the field is narrowed to a single candidate. 

Barto is directed towards a system for resource management. Chua is directed towards machine selection systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barto with Chua because the references are analogous art because they are both directed to solutions for resource management and planning, which falls within applicant’s field of endeavor (resource allocation), and because modifying Barto to include Chua’s feature for calculating of a slack time of the job, in the manner claimed, would serve the motivation of allowing scheduling goals to be achieved for performance measures relating to both jobs and machines (Chua at paragraph 0027), or in the pursuit of allowing businesses to find ways to more efficiently deploy resources so as to reduce costs and maximize revenue; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, the Barto-Chua combination teaches the method of claim 9. Barto further teaches wherein when the production quantity is determined through the negotiation in the previous process, job start information of the next process is determined by the factory agent (co l. 4, lines 4-56, discussing determining when to start new lots, and the identification of particular bottleneck stations (i.e., machine types) within the physical plant; col. 6, lines 48-62, discussing [i.e., This shows that the job start information of the next process is determined by the factory agent]; col. 9, lines 34-49, discussing that the Recommendation Wakeup Listener object determines whether starts should be recommended in order to avoid bottleneck starvation. To do so, the Recommendation Wakeup Listener object invokes the Starts Advisor object, passing it the collection of bottleneck results and other parameters such as the number of starts planned for the starts period, the number of lots actually started so far during the plan period, and various other parameters such as minimum delta VWIP time and the maximum number of wafers that may be started at one time. Using this information, the Starts Advisor object determines whether starts should be recommended in order to avoid bottleneck starvation. The Starts Advisor object 220m further determines how many lots to start, and from which products the new lot starts should be chosen; col. 25, lines 53-57, discussing that .

22.	Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Barto in view of Chua, in further view of Yamasaki, Pub. No.: US 2006/0069594 A1, [hereinafter Yamasaki].

As per claim 3, the Barto-Chua combination teaches the method of claim 1, wherein the proceeding with the negotiation includes: setting a production quantity of the negotiating agent as a first ratio (col. 27, lines 36-50, discussing that regarding which products to start, a more detailed discussion of the processing indicated in operation (4) of Table 2 is in order. As indicated above, the Starts Advisor object 220m identifies, in operations (1) through (3) indicated in Table 2, the need to start a batch of WaferStarts wafers to feed bottleneck BN. In operation (4), the Starts Advisor object 220m determines which product(s) should be started to fulfill that need. In so doing, the Starts Advisor object 220m attempts to start products in a manner that roughly approximates the fractional start ratio Fi for each product Pi, where the fractional start ratio is based on the number of planned starts for each product. Maintaining the fractional percentage is important because the weighted Lead Time Lw is calculated based on Fi. Maintaining the fractional start ratio allows Lw to be more accurate; col. 27, lines 62-67 & col. 28, lines 1-9, discussing that After i, from among the products with Ai <1.0 that use a starving bottleneck, having the minimum Ai value. The Starts Advisor object 220m starts lots of this selected product based on a value, SRi. SRi is a value indicating the remaining wafer starts for the product that have been planned for the current plan period but have not yet been started. SRi is the difference between planned wafer starts Si and actual period-to-date wafer starts Ri for the product. The Starts Advisor object 220m calculates SRi, for each product that uses the selected bottleneck BN; col. 28, lines 11-24, discussing that C represents the number of wafers needed to fill the batch.).

Barto does not explicitly teach checking whether a gain from the participation of the negotiating agent in the job occurs; when the gain from the participation of the negotiating agent occurs, setting a production quantity of the remaining machine agents representing the participation as a second ratio based on the first ratio and checking whether the gain from the participation of the remaining machine agents in the job occurs; and adjusting the first ratio and the second ratio when not all of the remaining machine agents have a gain from participation in the job. Chua in the analogous art of machine selection systems teaches: 

checking whether a gain from the participation of the negotiating agent in the job occurs (paragraph 0264, discussing operation 1700 of the JP (Job Prioritization) Module 102 for scheduling work orders according to the bottleneck scheduling methodology. The bottleneck scheduling methodology may be chosen where a bottleneck operation exists in the production environment. A bottleneck operation is an operation whose capacity is less than the demand placed upon it. For example, a bottleneck machine or work center exists where jobs are processed at a slower rate than they are demanded. In the bottleneck scheduling model, work orders at the bottleneck operation are scheduled first to ensure that the throughput at the bottleneck operation is maximized [i.e., ensuring that the throughput at the bottleneck machine is maximized suggests 

Barto is directed towards a system for resource management. Chua is directed towards machine selection systems. Therefore they are deemed to be analogous as they both are directed towards solutions for resource planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barto with Chua because the references are analogous art because they are both directed to solutions for resource management and planning, which falls within applicant’s field of endeavor (resource allocation), and because modifying Barto to include Chua’s feature for checking whether a gain from the participation of the negotiating agent in the job occurs, in the manner claimed, would serve the motivation of allowing scheduling goals to be achieved for performance measures relating to both jobs and machines (Chua at paragraph 0027), or in the pursuit of allowing businesses to find ways to more efficiently deploy resources so as to reduce costs and maximize revenue; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 

The Barto-Chua combination does not explicitly teach when the gain from the participation of the negotiating agent occurs, setting a production quantity of the remaining machine agents representing the participation as a second ratio based on the first ratio and checking whether the gain from the participation of the remaining machine agents in the job occurs; and adjusting the first ratio and the second ratio when not all of the remaining machine agents have a gain from participation in the job. However, Yamasaki in the analogous art of resource allocation systems teaches these concepts. Yamasaki teaches:

when the gain from the participation of the negotiating agent occurs, setting a production quantity of the remaining machine agents representing the participation as a second ratio based on the first ratio and checking whether the gain from the participation of the remaining machine agents in the job occurs (paragraph 0066, discussing that the resource planning system includes: a resource planning engine unit that appropriately adjusts resources to be allocated by a specified algorithm…; paragraph 0117, discussing that the resource planning engine unit collects the statistics of the acquired wide-area resource configuration information and, when there is a resource that shows a decreasing tendency therein, judges whether the ratio of the same system resource to other resources in the local (in the management domain) is greater than that that in the wide area; paragraph 0118, discussing that when the local ratio of resource is greater than the wide-area ratio, it is judged whether the allocation requests to the resource is carried out a specified number or more. If the allocation requests are not carried out the specified number or more, an assumed return index value is subtracted (step 1020); paragraph 0127, discussing that the resource planning process is instructed and executed by the system manager, whereby the provision resource of the data center A is changed to the resource configuration so as to meet 

adjusting the first ratio and the second ratio when not all of the remaining machine agents have a gain from participation in the job (paragraph 0118, discussing that when the local ratio of resource is greater than the wide-area ratio, it is judged whether the allocation requests to the above-mentioned resource is carried out a specified number or more. If the allocation requests are not carried out the specified number or more, an assumed return index value is subtracted [i.e., This shows that a first ratio is adjusted]; paragraph 0120, discussing that if the local ratio of resource is smaller than the wide-area ratio, it is judged whether the allocation requests to the above-mentioned resource are carried out only a specified number or less and, when the allocation requests are not carried out the specified number or less, the assumed return index value is added [i.e., This shows that a second ratio is adjusted]; paragraph 0127, discussing that the resource planning process is instructed and executed by the system manager, whereby the provision resource of the data center A is changed to the resource configuration so as to meet the tendency of the provision resources in the wide area and the management target resources of the data center A are configured so as to meet customer's needs; paragraph 0129, discussing 

The Barto-Chua combination describes features related to resource management and allocation. Yamasaki is directed towards a method and computer program product for resource planning. Therefore they are deemed to be analogous as they both are directed towards solutions for resource planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Barto-Chua combination with Yamasaki because the references are analogous art because they are both directed to solutions 
when the gain from the participation of the negotiating agent occurs, setting a production quantity of the remaining machine agents representing the participation as a second ratio based on the first ratio and checking whether the gain from the participation of the remaining machine agents in the job occurs; and adjusting the first ratio and the second ratio when not all of the remaining machine agents have a gain from participation in the job, in the manner claimed, would serve the motivation of optimizing the configuration of resources according to the needs of the clients (Yamasaki at paragraph 0013); or in the pursuit of changing the resource configuration so that the usability of a system resource can be improved (Yamasaki at paragraph 0016); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, the Barto-Chua-Yamasaki combination teaches the method of claim 3. Although not taught by the Barto-Chua combination, Yamasaki in the analogous art of resource allocation systems teaches wherein the adjusting of the first ratio and the second ratio includes reducing the first ratio by a set negotiation unit (paragraph 0117, discussing that the resource planning engine unit 703 collects the statistics of the acquired wide-area resource configuration information and, when there is a resource that shows a decreasing tendency therein, judges whether the ratio of the same system resource to other resources in the local (in the management domain 101) is greater than that that in the wide area; paragraph 0118, discussing that when the local ratio of resource is greater than the wide-area ratio, it is judged whether the allocation requests to the above-mentioned resource is carried out a specified number or more. If the allocation requests are not carried out the specified number or more, an assumed return index 

The Barto-Chua combination describes features related to resource management and allocation. Yamasaki is directed towards a method and computer program product for resource planning. Therefore they are deemed to be analogous as they both are directed towards solutions for resource planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Barto-Chua combination with Yamasaki because the references are analogous art because they are both directed to solutions for resource management and planning, which falls within applicant’s field of endeavor (resource allocation), and because modifying the Barto-Chua combination to include Yamasaki’s feature for
reducing the first ratio by a set negotiation unit, in the manner claimed, would serve the motivation of optimizing the configuration of resources according to the needs of the clients (Yamasaki at paragraph 0013); or in the pursuit of changing the resource configuration so that the usability of a system resource can be improved (Yamasaki at paragraph 0016); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 6, the Barto-Chua-Yamasaki combination teaches the method of claim 3. Although not taught by Barto, Chua teaches wherein the proceeding with the negotiation further includes setting the production quantity of the machine agents representing participation equally when there is no gain in the participation of the negotiating agent (paragraph 0264, discussing operation 1700 of the JP (Job Prioritization) Module 102 for scheduling work orders according to the bottleneck scheduling methodology. The bottleneck scheduling methodology may be chosen where a bottleneck operation exists in the production environment. A bottleneck operation is an operation whose capacity is less than the demand placed upon it. For example, a bottleneck machine or work center exists where jobs are processed at a slower rate than they are demanded. In the bottleneck scheduling model, work orders at the bottleneck operation are scheduled first to ensure that the throughput at the bottleneck operation is maximized; thereafter, the remaining work orders are scheduled either before or after the bottleneck operation, depending on the sequence of operations relative to the bottleneck operation; paragraph 0349, discussing that each MS Rule may have an associated MS Rule Control Trigger. An example of an MS Rule Control Trigger for the `smallest loss time` MS Rule is a time period (e.g. 2 hours), such that eligible machines having loss times not exceeding the time period will be treated as ‘equally competent’ for the work order to be scheduled… The latter trigger entails a single threshold, namely PROD_CUTOFF_RANGE,PROD_CUTOFF_RANGE, which represents a minimum utilization (e.g. minimum number of operating hours in a particular shift/day) of a machine that should be met by all machines in the same category in order to balance the load on machines within the same category; paragraph 0424, discussing searching through the group of machines within a family for the machines that have the same split work orders as the work order under consideration; paragraph 0428).

Barto is directed towards a system for resource management. Chua is directed towards machine selection systems. Therefore they are deemed to be analogous as they both are directed .

23.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barto in view of Chua, in view of Yamasaki, in further view of  Lee et al., Pub. No.: US 2009/0089150 A1, [hereinafter Lee].

As per claim 4, the Barto-Chua-Yamasaki combination teaches the method of claim 3, but it does not explicitly teach wherein the second ratio is determined based on the first ratio and the number of remaining machine agents. However, Lee in the analogous art of resource planning systems teaches this concept (paragraph 0056, discussing that when the actual product amount that has arrived is largely different from the estimated product amount or the work is not processed as planned, the planning unit adjusts the plan of daily staff deployment; paragraph 0057, discussing that the simulation unit periodically simulates the performance of the logistics center, the product amount transported into the logistics center, and the remaining work; paragraph 0066, 
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Walser et al., Patent No.: US 6,560,501 B1 – describes a system and method for collaborative batch aggregation and scheduling.
B.	Hadavi et al., Patent No.: US 4,956,784 – describes an apparatus and a method for controlling the release of orders into a factory.
C.	Stecke, Kathryn E. "A hierarchical approach to solving machine grouping and loading problems of flexible manufacturing systems." European Journal of Operational Research 24.3 (1986): 369-378 – describes a flexible manufacturing system for solving machine grouping an loading problems. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683